We have carefully examined the petition for a rehearing in this cause, and do not find that petitioner has brought forward any new matter that was not presented and considered in the former opinion, 134 S.W.2d 898. It does contain an excellent restatement of certain facts.
In the former opinion we considered and discussed all the material facts bearing upon the negligence of the respective defendants, and also all material facts bearing upon the question of the proximate contributory negligence of plaintiff. It would be but a restatement of our former opinion to make a further review of the facts and conclusions reached.
The petition for a rehearing is accordingly disallowed.
Petitioner will pay the costs incident to the filing of this petition.
Anderson and Ketchum, JJ., concur.